UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/11 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - Dreyfus Global Real Estate Securities Fund - Dreyfus Large Cap Equity Fund - Dreyfus Large Cap Growth Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Global Real Estate Securities Fund ANNUAL REPORT December 31, 2011 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Important Tax Information 35 Proxy Results 36 Information About the Renewal of the Fund’s Management Agreement 41 Board Members Information 43 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Global Real Estate Securities Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus Global Real Estate Securities Fund, covering the 12-month period from January 1, 2011, through December 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The generally mild returns produced by the U.S. stock market in 2011 belie the pronounced volatility affecting equities over much of the year. Day-to-day market movements were often tumultuous, driven by macroeconomic developments ranging from catastrophic natural disasters in Japan to an unprecedented downgrade of long-term U.S. debt securities and the resurgence of a sovereign debt crisis in Europe. Still, U.S. corporations achieved record-setting profits, on average, even as market valuations dropped below historical norms.A fundamentals-based investment approach proved relatively ineffective in a market fueled mainly by emotion, causing most active portfolio managers to lag market averages. We are hopeful that equity investors will adopt a more rational perspective in 2012. Our economic forecast calls for a mild acceleration of the U.S. recovery as the domestic banking system regains strength, credit conditions loosen and housing markets begin a long-awaited convalescence. Of course, we encourage you to talk with your financial adviser to help ensure that your investment objectives are properly aligned with your risk tolerance in pursuing potential market opportunities in 2012. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 17, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through December 31, 2011, as provided by Peter Zabierek and Dean Frankel, Portfolio Managers, Urdang Securities Management, Inc., Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended December 31, 2011, Dreyfus Global Real Estate Securities Fund’s Class A shares produced a total return of –5.74%, Class C shares returned –6.36% and Class I shares returned –5.41%. 1 In comparison, the FTSE EPRA/NAREIT Developed Index, the fund’s benchmark, achieved a total return of –5.82% for the same period. 2 Macroeconomic disappointments throughout the world weighed on real estate stocks during much of 2011, resulting in a moderate loss for the benchmark.The fund produced returns that were roughly in line with the benchmark as successful security selections in the United States, United Kingdom and Hong Kong were balanced by shortfalls in Singapore, Japan and Europe. The Fund’s Investment Approach The fund seeks to maximize total return consisting of capital appreciation and current income by investing at least 95% of its assets in companies principally engaged in the real estate sector. The fund normally invests approximately 60% of its assets in companies located outside the United States, and invests in at least 10 different countries. The fund also may invest in companies located in emerging markets and in companies of any market capitalization. Our proprietary approach quantifies investment opportunity both from a real estate and stock perspective. Global Economic Developments Roiled Real Estate Markets Global real estate markets responded in diverse ways to the macroeconomic developments of 2011. Rising rents and lower borrowing costs supported many of the world’s commercial property markets early in the year, but a series of unexpected setbacks later derailed the rally, particularly in Europe and Asia. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Investors in Asian markets worried about inflation-fighting measures in China, Hong Kong and Singapore, including higher interest rates, tighter loan restrictions and new regulations intended to promote affordable residential prices. In addition, global investors engaged in a “flight to quality” toward traditional safe havens as recession fears intensified in the global economy. As a result, commercial rents and occupancy rates in Hong Kong peaked over the summer, the supply of commercial space exceeded demand in Singapore, and rents in Japan failed to rise as many expected as the nation recovered from natural disasters. Real estate stocks in Europe were hurt by a sovereign debt crisis, which restricted lending by financially stressed banks. The negative economic effects of austerity measures adopted by many European governments also undermined commercial property values. On the other hand, real estate stocks fared better in the United States and Canada as these markets continued to recover from the financial crisis of 2008. Despite headwinds including a credit-rating downgrade of long-term U.S. government debt, U.S. and Canadian markets benefited from the global flight to quality and economic growth rates that ranked among the most robust in the developed world. Strength in these markets was especially pronounced among well-established office, retail and residential properties, but student housing projects and other less familiar property types lagged market averages. Winners and Losers Produced Benchmark-Like Returns In this environment, we intensified our focus on the United States and Canada, which together comprised approximately half of the fund’s assets as of year-end. The fund’s security selection strategy proved particularly effective in Canada, where eldercare properties specialist Chartwell Seniors Housing Real Estate Investment Trust benefited from renewed interest from investors fleeing other markets. The fund also avoided the brunt of weakness in China through underweighted exposure to the market. Laggards during 2011 included Norwegian Property ASA, which lost value amid Europe’s sovereign debt crisis despite sound business fundamentals, strong management and Norway’s lack of membership in the European Union. Real estate stocks in Japan fell sharply in the 4 wake of the earthquake and tsunami, causing Kenedix Realty Investment to lose value in spite of its focus on the Tokyo market and a secure dividend yield. Finding Attractive Values in Certain Markets Although we expect the global economic rebound to remain intact, market volatility may remain elevated as the European debt crisis takes its toll on the region. Europe’s troubles also could undermine Asian markets whose economies rely on exports to the developed world.We expect better conditions in the United States, where risks and potential rewards appear evenly balanced. We believe the fund is well positioned for this scenario. We have identified a number of opportunities in Hong Kong, where we believe many stocks were punished more severely than warranted, and in Singapore, where real estate investment trusts provide generous dividend yields supported by high rents and a growing local economy. A benchmark-neutral position in the United States reflects our balanced view of the domestic commercial real estate market, but Canadian real estate stocks have become more richly valued and we intend to reduce the fund’s exposure there. January 17, 2012 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. 1 Total returns include reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through May 1, 2012, at which time it may be extended, terminated or modified. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The FTSE European Public Real Estate Association (EPRA) National Association of Real Estate Investment Trusts (NAREIT) Developed Global Real Estate Securities Index is an unmanaged index designed to track the performance of listed real estate companies and REITs worldwide. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class C shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 9/13/08 (the inception date for Class C shares), adjusted to reflect the applicable sales load for each share class. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus Global Real Estate Securities Fund on 12/29/06 (inception date) to a $10,000 investment made in the FTSE EPRA/NAREIT Developed Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an unmanaged market-capitalization weighted index designed to measure the performance of exchange-listed real estate companies and REITs worldwide. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 12/31/11 Inception From Date 1
